COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-08-327-CR


JOHN MCGEE                                                         APPELLANT

                                        V.

THE STATE OF TEXAS                                                      STATE

                                    ------------

           FROM THE 362ND DISTRICT COURT OF DENTON COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      Pursuant to a plea bargain, the trial court convicted Appellant John

McGee upon his plea of guilty to the offense of unauthorized use of a motor

vehicle and sentenced him to 345 days’ confinement in the State Jail Division

of the Texas Department of Criminal Justice. Appellant did not file a motion for

new trial, but he filed his notice of appeal more than two months after sentence



      1
          … See Tex. R. App. P. 47.4.
was imposed; thus, his notice of appeal was untimely.2 Additionally, the trial

court’s certification states that this is a plea-bargain case, that Appellant has

no right to appeal, and that he has waived the right of appeal.3

      Accordingly, we informed Appellant’s appointed counsel by letter on

September 19, 2008 that this appeal was subject to dismissal unless Appellant

or any party showed grounds for continuing it on or before September 29,

2008. Appellant’s counsel did not respond, and Appellant’s pro se response

admits that his attorney filed the notice of appeal late.

      A notice of appeal that complies with the requirements of rule 26 is

essential to vest this court with jurisdiction. 4   The Texas Court of Criminal

Appeals has expressly held that, without a timely filed notice of appeal or

motion for extension of time, we cannot exercise jurisdiction over an appeal. 5




      2
        … See Tex. R. App. P. 26.2(a)(1) (providing that notice of appeal must
be filed within thirty days of sentencing).
      3
          … See Tex. R. App. P. 25.2(a)(2), (d).
      4
          … Tex. R. App. P. 26.2(a)(1).
      5
          … Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).

                                          2
      Because Appellant’s notice of appeal was untimely filed, we dismiss this

case for want of jurisdiction.6

                                                  PER CURIAM

PANEL: DAUPHINOT, HOLMAN, and GARDNER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: November 20, 2008




      6
          … See Tex. R. App. P. 26.2(a)(1), 43.2(f).


                                         3